PER CURIAM:
José A. Varona Pacheco fue admitido al ejercicio de la profesión de abogado el 28 de julio de 1942. El 21 de mayo de 1950 fue desaforado por este Tribunal como resultado de haber sido sentenciado por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico por el delito de conspirar “para comprar, recibir, transferir y *702pasar billetes falsificados de los Estados Unidos . . . In re Varona Pacheco, 71 D.P.R. 411, 412 (1950). Cumplió y extin-guió las sentencias criminales del 28 de julio de 1956.
El 30 de abril de 1965, previa una minuciosa investi-gación por el Negociado Federal de Investigaciones (FBI), el entonces Presidente de los Estados Unidos Lyndon B. Johnson, le concedió un indulto completo e incondicional. A par-tir de ese año Varona Pacheco solicitó infructuosamente en varias ocasiones su reinstalación.
El 22 de diciembre de 1983 formuló una petición de reins-talación. Remitimos el asunto a la consideración del Procu-rador General y además a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía. Ambos han rendido informes favorables.
Reexaminado totalmente el caso, coincidimos en que el peticionario, en la medida en que humanamente podemos percibir su capacidad moral, es acreedor a ser reintegrado, al cabo de 34 años, a la profesión de abogado.

Se dictará sentencia al efecto.

El Juez Presidente Señor Trías Monge y el Juez Aso-ciado Señor Torres Rigual no intervinieron.